Case 1:19-cv-02519-LTB-GPG Document1 Filed 09/03/19 USDC Colorado Page 1 of 9

IN THE UNITED STATES DISTRICT COURT “Ne & LE mm
FOR THE DISTRICT OF COLORADO oes Tis her

Crvil Action No.

 

(To be supplied by the court)

FRn\¢ Les Caltho rT , Plaintiff

 

Purdue Pharma sutical }.P

 

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

\
t

 

PRISONER COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 
 

Case 1:19-cv-02519-LTB-GPG Document 1 Filed 09/03/19 USDC Colorado Page 2 of 9

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the

court may result in dismissal of your case. Ster ( t my (alo fOTS- (

Conic lee Calhart ¥51¢0 PO Boy 6000

(Name, prisoner identification number, and complete mailing address)

 

(Other names by which you have been known)

Indicate whether you are a prisoner or other confined person as follows: (check one)

Pretrial detainee
Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner
Other: (Please explain)

 

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: Purdus. Phar NGACcevV tice [. L. p

(Name, job title, and complete mailing address)
H7O{ Purdue De wilsor NC 2718493

At the time the claim(s) in this complaint arose, was this defendant acting under
color of state or federal law? es___ No (check one). Briefly explain:

Oy Qnong the public Micls Foe
Pam

Defendant 1 is being sued in his/her ____ individual and/or __Lorhcial capacity.
Case 1:19-cv-02519-LTB-GPG Document1 Filed 09/03/19 USDC Colorado Page 3 of 9

Defendant 2:

Defendant 3:

 

(Name, job title, and complete mailing address)

 

At the time the claim(s) in this complaint arose, was this defendant acting under
color of state or federal law? es____ No (check one). Briefly explain:

 

 

Defendant 2 is being sued in his/her___ individual and/or __ official capacity.

 

(Name, job title, and complete mailing address)

 

At the time the claim(s) in this complaint arose, was this defendant acting under
color of state or federal law? ___ Yes___ No (check one). Briefly explain:

 

 

Defendant 3 is being sued in his/her___ individual and/or ___ official capacity.

C. JURISDICTION
Indicate the federal legal basis for your claim(s): (check all that apply)

te U.S.C. § 1983 (state, county, and municipal defendants)

A” sivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)

(federal defendants)

Other: (please identify)

 
Case 1:19-cv-02519-LTB-GPG Document 1 Filed 09/03/19 USDC Colorado Page 4 of 9

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

ah
CLAIM ONE: o Amendment Deliberate todilfsrencs

Supporting facts: _
1M JOOY TL wa GN Medication bof se poe Pan

In both Kneels due To inyory in the Afomy 1H \A@Y
the VA Hosprtel in Denver lolo whicr 1s whore

a Was S¢en Tor jsf Cisabrlidses

T. was qiwen 220 Percoctar 55mg unr | LOO

in May 2007 [had A NearTr te Y and became.
AddicT +o PecoetT for which leacl ue +0 do
CRiMts to buy Pe So TE wool Ree /
‘Pain “Lc URS ta king & pills withon 2YU hows

Pectod. tn 2015 Doc. in (co lorade War GiNery des ee.
4 pclay A took Me off And becavse ot the Adclict. on

=k “ey lo commett suede. Ard now Linon Metal Hee(da
Decavse Tin onabls te elcal coca Ute. WwithedT™ uf

pain Meels , Because TL wasnt never toll abooT the
addict, ov).
Case 1:19-cv-02519-LTB-GPG Document1 Filed 09/03/19 USDC Colorado Page 5 of 9

E. PREVIOUS LAWSUITS

Have you ever filed a laysuit, other than this lawsuit, in any federal or state court while you
were incarcerated? LU’ Yes__ No (check one).

If your answer is “Yes,” complete this section of the form. If you have filed more than one
previous lawsuit, use additional paper to provide the requested information for each previous
lawsuit. Please indicate that additional paper is attached and label the additional pages
regarding previous lawsuits as “E. PREVIOUS LAWSUITS.”

 

 

Name(s) of defendant(s): “ha mme2g Tonc.
Docket number and court: Ll |- C\l- OS46¢

4h
Claims raised: S Amencl Menl

 

Disposition: (is the case still pending?
has it been dismissed?; was relief granted?) Ce l ef G Co vat sc

Reasons for dismissal, if dismissed:

 

Result on appeal, if appealed:

 

F. ADMINISTRATIVE REMEDIES

WARNING: Prisoners must exhaust administrative remedies before filing an action in federal
court regarding prison conditions. See 42 U.S.C. § 1997e(a). Your case may be dismissed or
judgment entered against you if you have not exhausted administrative remedies.

Is there a formal grievance procedure at the institution in which you are confined?

_ Wes ____ No (check one)

Did you exhaust administrative remedies?

| wil CAaSe
__ Yes _LKo (check one) Tis nol A iastdukion Cu \
_ Case 1:19-cv-02519-LTB-GPG Document 1 Filed 09/03/19 USDC Colorado Page 6 of 9

G. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “G. REQUEST

FOR RELIEF.”
Wh ey eLore PlawtbteF respect folly pray ther Hs cootT enctou quclhat~
Declave ther tmeacts and omissions desceibed Nerv tole Ley
Plamkee Pigitt surcer He constitut.or anal laws oftne U-S

ORcler Deflendaat +o pay Com pinswtory and pom tidce DAaages
Qmourt of H600.c0°

H. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

 

(Plaintiff's signature)

Bhalla
(Dag) 7

(Form Revised December 2017)
Case 1:19-cv-02519-LTB-GPG Document1 Filed 09/03/19 USDC Colorado Page 7 of 9

4, If you are proceeding pursuant to 28 U.S.C. § 1915 and the motion, affidavit, and
certified copy of your trust fund account statement (or institutional equivalent) are in proper form,
you must pay the full $350.00 filing fee in monthly installments. See 28 U.S.C. § 1915(b)(1).
The Court will enter an order directing your custodian to calculate and disburse funds from you
inmate trust fund account or institutional equivalent in the amounts specified by 28 U.S.C. §
1915(b) until the full $350.00 filing fee is paid.

The Complaint

1. Each named defendant must be listed in the caption of the complaint, one defendant
per line. If there is more than one defendant, you should indicate clearly in the body of the
complaint which actions are attributable to each defendant.

2. You must provide the Court with an original complaint. You should keep a copy
of the complaint for your own records. The Court will not provide a copy for you.

3. When your complaint is completed, it should be mailed with the filing fee or
motion for leave to proceed pursuant to 28 U.S.C. § 1915 to the Clerk of the United States District
Court at the following address:

Clerk of the Court
Alfred A. Arraj United States Courthouse
901 19th Street, Room A105
Denver, CO 80294-3589

4. Each original document (except the original complaint) must include a certificate
stating the date a copy of the document was mailed to the opposing party or his, her, or its attorney
and the address to which it was mailed. Any document that fails to include a certificate of service
may be disregarded by the Court or returned. An example of a certificate of service is:

I Vvhon “oh fy that a copy of the foregoing pleading/document was mailed to
"Youd Or « ¥ ayh (defendant(s) or counsel for defendant(s))

at NC 2 1g9 3 (address) on dug ,2
Pudre D2 0. Q .

Plaintiff's Original Signature
5. The United States district judges, the United States magistrate judges, the Clerk of

the Court, and deputy clerks are officers of the Court and are prohibited from giving legal advice.
Legal questions should be directed to an attorney.

(Rev. 8/24/15) 2
|

Case 1:19-cv-02519-LTB-GPG Document 1 Filed 09/03/19 USDC Colorado Page 8

oOo)
—
oO

 

— penis Calbart—
Se |

1 ORCL SOO
Steelirg (lO BOTS /

C leek oF IMs. Cove
D.S Coor+hooss.
Gol |\F" st RH AOS
(Demet Co Yordg—S5s5

 
 

Se

Case 1:19-cv-02519-LTB-GPG Document1 Filed 09/03/19 USDC Colorado Page 9 of 9°

 

 

 
